
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 918
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2009
			Mr. Sestak (for
			 himself, Mr. Dent,
			 Mr. Gerlach, and
			 Mr. Doyle) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 60th Anniversary of Chuck
		  Bednarik’s debut in the National Football League and the contributions of all
		  Slovak-Americans.
	
	
		Whereas there are approximately 1.9 million Americans of
			 Slovak descent;
		Whereas Chuck Bednarik’s home state of Pennsylvania is
			 home to over 245,000 persons of Slovak descent and the Greater Pittsburgh
			 region has more individuals of Slovak heritage than any city in the world
			 outside of Slovakia;
		Whereas the 2009–2010 season marks the 60th Anniversary of
			 Chuck Bednarik’s debut in the National Football League;
		Whereas Chuck Bednarik is one of the greatest
			 Slovak-American athletes and greatest football players of all-time, winning the
			 distinguished Maxwell Award as the nation’s best college football player in
			 1948, and was inducted into the Pro Football Hall of Fame in 1967;
		Whereas Chuck Bednarik was the son of Slovak immigrants
			 who settled in Bethlehem, Pennsylvania and worked at Bethlehem Steel;
		Whereas Chuck Bednarik served his country bravely as a
			 B–24 Waist Gunner in the United States Army Air Force during World War
			 II;
		Whereas Chuck Bednarik flew more than 30 combat missions
			 as a member of the Eighth Air Force;
		Whereas Chuck Bednarik attended the University of
			 Pennsylvania on the G.I. Bill and was a 3-time All-American;
		Whereas Chuck Bednarik played a distinguished 14-year
			 career in the National Football League as a member of the Philadelphia Eagles,
			 earning him the nickname “Concrete Charlie”, and was the last great “60-minute
			 Man” in the National Football League, playing on both offense and
			 defense;
		Whereas Chuck Bednarik led the Philadelphia Eagles to 2
			 National Football League Championships, making a game-saving tackle to secure
			 victory in the 1960 NFL Championship Game;
		Whereas Chuck Bednarik was selected to 8 Pro Bowls and was
			 10 times a National Football League All-Pro selection; and
		Whereas the Slovak-American community has contributed
			 greatly to this Nation, with other notable Americans of Slovak descent
			 including Tom Ridge (former Governor of Pennsylvania and this country’s first
			 Secretary of Homeland Security), John D. Hertz (businessman and
			 philanthropist), Andy Warhol (artist), Stefan Banic (inventor of the
			 parachute), Jozef Murgas (inventor of the radio), Paul Newman (actor and
			 philanthropist), Michael Strank (one of those who raised the American flag over
			 Iwo Jima), and Peter Lorre (actor): Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 60th Anniversary of Chuck Bednarik’s debut in the National
			 Football league and the contributions of all Slovak-Americans.
		
